DETAILED ACTION
Status of Claims
Claims 1-5, 7-8, 10-14, 16-20 and 22-24 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
B.	Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5, 7-8 and 10-14 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
1.	([...]) A percutaneous access device (PAD) comprising:
a channel configured for the insertion of a medical appliance; and
an articulating stabilizing anchor formed from a plurality of pivoting flanges joined to an intermediate ring via a flange pivot pin.
wherein the recitation of “articulating” in “articulating stabilizing anchor” is indefinite because it is unclear as to whether:
the “stabilizing anchor” articulates relative to the “channel,”
the “pivoting flanges” articulate relative to the “stabilizing anchor” via the “intermediate ring” and “flange pivot pin,” 
the “stabilizing anchor” performs some other articulation, or 
combinations thereof.
In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2-5, 7-8 and 10-14 depend on claim 1 and are thus, indefinite as well.  In this regard, examiner suggests amending claim 1 to clarify the relationship between the recited components, as well to incorporate further unrecited components that are necessary for the functioning of instant PAD.  To the extent that both the “stabilizing anchor” and “pivoting flanges” each have their own articulation, claims 7 and 12-13 can be incorporated into claim 1 to recite:
1.	([...]) A percutaneous access device (PAD) comprising:
a channel configured for the insertion of a medical appliance; 
a sleeve; and
an articulating stabilizing anchor formed from a plurality of pivoting flanges joined to an intermediate ring via a flange pivot pin;
wherein said intermediate ring is positioned at a distal end of said sleeve in order to form said channel;
wherein said intermediate ring rotates relative to said sleeve and is held to said sleeve by a lower base fixedly attached to said sleeve; and
wherein said plurality of pivoting flanges flare outward when said intermediate ring is rotated.
B.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are a “sleeve” and “lower base.”  A “sleeve” appers to be an omitted element because par. [0049] of the instant published application, US 2020/254232 A1, describes a “sleeve” as a component that forms the “channel” with the “intermediate ring” positioned at the distal end of the “sleeve,” wherein the “intermediate ring” is articulated by rotating relative to the “sleeve” by being held in place by a “lower base” fixedly joined to the “sleeve.” 
C.	Claim 7 is drawn to:
7.	([...]) The device of claim 1 wherein said PAD further comprises a sleeve that forms said channel, an intermediate ring positioned at a distal end of the sleeve that forms said channel, and a set of markers for suture placement.
which is indefinite in reciting “an intermediate ring,” which renders the metes and bounds of the claim unclear as to whether the claim refers to the previously recited “intermediate ring” or a second “intermediate ring.”
D.	Claims 10-11 are drawn to:
10.	([...]) The device of claim 1 wherein said plurality of pivoting flanges further comprises a coating substance.
11.	([...]) The device of claim 10 further comprising a coating compound; and
wherein said compound is at least one of growth factor, extracellular matrix factors, fibroblast receptors, fibronectin, laminectin, RGD factor, dexamethasone, or combinations thereof.
wherein the recitation, “a coating compound” in claim 11, is indefinite because it is unclear as to whether the “coating compound” of claim 11 is part of the “coating substance” on the “pivoting flanges” of claim 10 (since claim 11 depends on claim 10, wherein the terms “coating substance” “coating compound” would be inconsistent), or whether it is present somewhere else on the device.
Further clarification is required.

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ROSENBERG (US 2014/0046264 A1, Publ. Feb. 13, 2014; hereinafter, “Rosenberg”).
Rosenberg is directed to:
ANCHOR INSTRUMENTATION AND METHODS
ABSTRACT
Some embodiments of a medical device anchor system include an anchor sleeve that receives a catheter (or other medical instrument) though a working channel of the anchor sleeve.  The anchor sleeve may include a first actuator that controls the extension of one or more subcutaneous tines into the subcutaneous region under the skin.  The anchor sleeve can also include a second actuator that can cause the anchor sleeve to lock onto an outer portion of the catheter (or other medical instrument) arrange in the working channel.
Rosenberg, title & abstract.  In this regard, Rosenberg teaches a medical device anchor system:
[0019]	Some embodiments of a medical device anchor system 10 include an anchor sleeve 100 and a catheter device 50 (or other medical instrument) to advance though a working channel 112 of the anchor sleeve 100.  The anchor sleeve 100 may include an elongate body 110, into which the catheter device 50 can be inserted.  The anchor sleeve 100 includes a distal tip portion 115 that may penetrate through a skin entry site 22 and into the subcutaneous layer 24 adjacent to the skin 20.  Also, the sleeve device 100 includes a proximal portion 116 that can remain external to the skin 20 so as to provide an insertion path for the catheter device 50 or other medical instrument.  The catheter device 50 is movable relative to the anchor sleeve 100, so the catheter tip 52 can be advanced through the anchor sleeve 100, into a patient's blood vessel 25 (or other body lumen), and toward a targeted body site inside the patient's body.  In such circumstances, the anchor sleeve 100 can be used to retain the catheter device 50 at the skin entry site 22 on the patient's skin 20.  In particular, the elongate body 110 can releasably house one or more anchors 160.  As described in more detail below, the anchors 160 may comprise flexible tines that are deployable into a subcutaneous region 24 under the skin 20 so as to retain the position of the anchor sleeve 100 relative to the skin entry point 22.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Rosenberg, par. [0019] & Fig.’s 1 & 8-12.  
Regarding independent claim 16 and the requirements:
16.	([...]) A percutaneous access device (PAD) comprising:
a channel configured for the insertion of a medical appliance;
one or more conduits in said channel extending from an upper portion of said PAD to a lower portion of said PAD; and
one or more flanges adapted for insertion in said one or more conduits.
Rosenberg clearly teaches a “medical device anchor system” (Rosenberg, par. [0019] & Fig.’s 1 & 8-12), whereby it is noted:
the “anchor sleeve 100 [that] may include an elongate body 110, into which the catheter device 50 can be inserted” (Rosenberg, par. [0019] & Fig. 1) is “a channel configured for the insertion of a medical appliance” of claim 16;
“the elongate body 110 can releasably house one or more anchors 160” (Rosenberg, par. [0019] & Fig. 1) via an “internal actuator channel 113”:
[0034]	Referring now to FIGS. 8-10, the adjustment of the first actuator 130 and second actuator 140 can cause a number of internal structures to move within the anchor sleeve 100.  In particular, the first actuator 130 can be adjusted to cause an actuation rod 164 to move within an internal actuator channel 113.  Also, the second actuator 140 can be adjusted to cause a locking device 150 to lock with a portion of the catheter device 50 arranged in the working channel 112.  The operation of the locking device 150 is described in more detail below in connection with FIG. 10.  It should be understood from the description herein that the catheter device 50 is removed from view in FIGS. 8-10 for purposes of illustrating the working channel 112.
(Rosenberg, par. [0160] & Fig.’s 8-10), which is “one or more conduits in said channel extending from an upper portion of said PAD to a lower portion of said PAD” of claim 16; AND 
“the anchors 160 may comprise flexible tines that are deployable into a subcutaneous region 24 under the skin 20 so as to retain the position of the anchor sleeve 100 relative to the skin entry point 22” (Rosenberg, par. [0019] & Fig. 1) is “one or more flanges adapted for insertion in said one or more conduits” of claim 16.
Thus, Rosenberg anticipates claim 16.
Regarding claim 17 and the requirements:
17.	([...]) The device of claim 16 wherein the one or more flanges deploy in a radial pattern.
Rosenberg’s “one or more anchors 160” deploy on opposite sites along a circular-shaped “elongate body 110” (Rosenberg, par. [0019] & Fig. 1), which is a deployment of “one or more flanges” in a “radial pattern” of claim 17.  
Thus, Rosenberg anticipates claim 17.
Regarding claim 18 and the requirements:
18.	([...]) The device of claim 16 wherein the one or more flanges further comprise a series of barbs on an outer surface of the flanges, said barbs adapted to expand outward into the subject's tissue when the flexible flange is partially retracted following insertion.
Rosenberg teaches:
[0019]	[...].  In some cases a dilation instrument may be used to assist in advancing the anchor sleeve 100 through the incision.  After insertion, the distal tip portion 115 of the anchor sleeve 100 can be advanced into a targeted blood vessel 25 or other body lumen. When the anchor sleeve 100 is arranged in the desired position, the user can pull upon the first actuator 130 so as to slide the first actuator from a distal position to the proximal position shown in FIG. 1.  As described in more detail below, the adjustment of the first actuator 130 causes the anchor tines 160 to shift from the non-deployed position to the deployed position shown in FIG. 1.
(Rosenberg, par. [0019]), wherein the “the anchor tines 160” provide for “actuator 130” to “shift from the non-deployed position to the deployed position,” thereby reading on the requirement of claim 18 for “barbs” that are “adapted to expand outward into the subject's tissue when the flexible flange is partially retracted following insertion.”
Thus, Rosenberg anticipates claim 18.
Regarding claims 19-20 and the requirements:
19.	([...]) The device of claim 16 wherein the one or more flanges are made of non-biodegradable materials that permit investiture with fibroblasts and collagen deposition.
20.	([...]) The device of claim 16 wherein the one or more flanges are flexible so as to deform and return to an original shape during deployment.
Rosenberg teaches that the “one or more anchors 160” (Rosenberg, par. [0019] & Fig. 1) may be constructed of “nitinol material” that “may comprise, for example, Nickel Titanium (NiTi), Niobium Titanium (NbTi), or the like”:
[0023]	Still referring to FIG. 1, the anchor sleeve 100 includes one or more subcutaneous anchors 160 for use in the temporary anchoring of at least a portion of elongate body 110 in the subcutaneous layer 24 under the skin 20.  In some embodiments, the subcutaneous anchors 160 may comprise a material that exhibits superelasticity when used in the patient’s body.  As such, the subcutaneous anchors 160 can flexibly shift from a non-deployed position (FIG. 2) to a deployed position (FIG. 1) when in the subcutaneous layer 24.  For example, the anchors 60 may be formed from a length of nitinol wire or from a sheet of nitinol material, which has been processed to exhibit superelasticity below or at about a normal human body temperature, such as below or at about 37 degrees C.  The nitinol material may comprise, for example, Nickel Titanium (NiTi), Niobium Titanium (NbTi), or the like.  Alternatively, the subcutaneous anchors 160 may comprise a metal material such as stainless steel, spring steel, titanium, MP35N and other cobalt alloys, or the like.  In these embodiments, the subcutaneous anchors 160 can be formed from a material or materials that allow them to be adjustable from the non-deployed position to the deployed position as shown in FIG. 1.
(Rosenberg, par. [0023]), which reads on the structural requirements for:
“one or more flanges [that] are flexible” of claim 20, and
“one or more flanges are made of non-biodegradable materials” of claim 19.
It is further noted that the requirements, “materials that permit investiture with fibroblasts and collagen deposition” (claim 19) and “flexible so as to deform and return to an original shape during deployment” (claim 20), are functional limitations.  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claims 19-20, which achieve the resulting investiture and flexibility effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended investiture and flexibility effects of a composition that meets the structural requirements of claims 19-20.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claims 19-20 will achieve the intended result of the functional limitations and fall within the boundaries of the claims.
Thus, Rosenberg anticipates claims 19-20.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 16-20 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over ROSENBERG (US 2014/0046264 A1, Publ. Feb. 13, 2014; hereinafter, “Rosenberg”), in view of WOOLLEY (US 2015/0273202 A1, Publ. Oct. 1, 2015; hereinafter, “Woolley”).
The teachings of Rosenberg, as set forth in the above rejection of claims 16-20 under 35 U.S.C. § 102 (a)(1), are hereby incorporated.  However, Rosenberg DOES NOT TEACH “one or more flanges” with “through holes” in order to meet the requirements of claim 24 for:
24.	([...]) The device of claim 16 wherein the one or more flanges have through holes that permit tissue-to-tissue healing.
since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Woolley, for instance, is directed to:
NEUROSURGICAL DEVICE AND METHOD
ABSTRACT
A skull mountable, implantable percutaneous fluid delivery device is described for use in delivering fluids to target sites in the brain.  The device includes a subcutaneous base portion including one or more ports for supplying fluid to one or more implanted catheter devices.  A percutaneous portion of the device includes an extracorporeal surface, the one or more ports of the subcutaneous base portion being accessible from the extracorporeal surface of the percutaneous portion.  The subcutaneous base portion is at least partially insertable into a complementary recess formed in a bone and includes one or more anchoring features including at least one radially protruding wing for directly anchoring the subcutaneous base portion to the bone.
Woolley, title & abstract.  In this regard, Woolley teaches that the protuding wings may feature apertures to promote tissue growth:
[0015]	Each radially protruding wing may comprise one or more apertures to promote osseintegration.  Each radially protruding wing preferably comprises a plurality of apertures extending through the wing to promote osseintegration.  For example, each radially protruding wing may comprise a substrate (e.g. a sheet of metal) with one or more holes formed therein.  Alternatively, each radially protruding wing may be formed from a mesh (e.g. a “chicken wire” type structure) or from a porous material. Such structures allow bone to grow through the apertures to anchor the device to the bone.
Woolley, par. [0015].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Rosenberg the “subcutaneous anchors 160” of Rosenberg’s “medical device anchor system” (Rosenberg, par. [0019] & Fig.’s 1 & 8-12).  One would have been motivated to do so with a reasonable expectation of success since both Rosenberg and Woolley are concerned with similar problems in the art, namely a percutaneous device for insertion into a tissue.  Rosenberg, abstract; Woolley, abstract.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of the “subcutaneous anchors 160” of Rosenberg’s “medical device anchor system” (Rosenberg, par. [0019] & Fig.’s 1 & 8-12) with apertures in order to obtain the advantage of a feature for promoting tissue growth (Woolley, par. [0015]).
Thus, the prior art renders claim 24 obvious.




Conclusion
Claims 1-5, 7-8, 10-14, 16-20 and 24 are rejected.  Claims 22-23 are objected to.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611